Citation Nr: 0031269	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to July 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision that denied the 
veteran's application to reopen a claim for service 
connection for schizophrenia.


FINDINGS OF FACT

1.  In September 1979 the RO denied the veteran's application 
to reopen a claim for service connection for schizophrenia; 
the veteran did not appeal that determination.  In April 1997 
he applied to reopen the claim.

2.  Evidence received since the September 1979 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for schizophrenia; and the 
September 1979 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Marine Corps from 
August 1953 to July 1954.  He was medically discharged from 
service for a psychiatric disorder, classified as manic 
depressive reaction, which the service department found had 
existed since before service without aggravation by service.  
His medical history included, in part, prior episodes of 
manic depression that had required two hospitalizations prior 
to enlisting in the Marines.  

The veteran was admitted to a VA hospital in September 1954 
for schizophrenic reaction.  

In November 1954, during this psychiatric admission, the RO 
granted service connection for schizophrenic reaction.  

The veteran continued to receive psychiatric treatment in the 
VA hospital and was discharged on a trial visit in April 
1955.  He returned to the hospital in December 1955.

In March 1956 the RO proposed severance of service connection 
for schizophrenic reaction, finding that the presumption of 
soundness on entrance into service was rebutted, and 
schizophrenia clearly and unmistakably pre-existed service 
and was not aggravated therein.

The veteran was again discharged from the VA hospital on a 
trial visit in July 1956.

In September 1956 a private physician reported that the 
veteran had been suffering from mild depression but was able 
to be gainfully employed prior to service.

The RO severed service connection for schizophrenic reaction 
in November 1956. 

Medical records after the November 1956 RO rating decision 
reflect that the veteran was admitted to a state psychiatric 
hospital in 1957, and then to the VA hospital from 1958 to 
1978, for treatment of his schizophrenia.  He was discharged 
to a community placement home in 1978.  

The veteran submitted several letters in 1959 and later, 
stating that his mental condition was aggravated by the 
Marine Corps.  In 1960 his aunt submitted a letter noting 
that her nephew had had two mild nervous breakdowns prior to 
service, and she felt the condition was aggravated by 
service.  

In October 1978 the veteran filed to reopen his claim for 
service connection for a psychiatric disorder.  He noted that 
he was hospitalized twice for psychiatric reasons before 
service, and that after service he had spent 24 years in a VA 
hospital.  
 
The RO denied the veteran's application to reopen his claim 
for service connection for a nervous condition in September 
1979.  

The veteran's submitted an application to reopen his claim 
for service connection for schizophrenia in April 1997.

Since the September 1979 RO decision, additional medical 
records have been received that show the veteran has 
continued to receive outpatient and inpatient psychiatric 
treatment in the 1980s and 1990s.  

On a VA psychiatric examination in October 1997, the 
examining doctor noted that the veteran had been hospitalized 
for psychiatric reasons prior to service and that he was 
discharged from service for what appeared to have been major 
depression.  The doctor noted that the veteran had been 
recently receiving treatment for schizoaffective disorder.  
It was noted that the veteran lived in a residential 
community; the diagnoses included schizoaffective disorder 
and obsessive compulsive traits.

In various statements from 1997 to 1999, the veteran set 
forth in detail his activities and psychiatric treatment 
before, during, and since his service.  He claimed his 
psychiatric condition was aggravated by his time in the 
military.

II.  Analysis

Service connection for schizophrenia was previously granted, 
but service connection was subsequently severed and later 
denied.  Underlying the adverse actions were, in part, 
findings that the presumption of soundness on entrance into 
service was rebutted, and schizophrenia pre-existed service 
and was not aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1111, 1153; 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.306.  

The veteran's application to reopen a claim for service 
connection for a psychiatric condition was denied by the RO 
in September 1979, and he did not timely appeal this 
decision; thus, this decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the application to reopen the claim for service 
connection for schizophrenia was denied by the RO in 
September 1979, evidence then on file included service and 
post-service medical records as well as a number of lay 
statements by the veteran and others.

Evidence submitted since the 1979 RO decision includes 
medical records from the 1980s and 1990s, showing ongoing 
schizophrenia many years after service.  It was previously 
known that he had a psychotic disorder, and these additional 
medical records are cumulative, not new, evidence.  They are 
also not material evidence, as they do not address the issue 
of whether the pre-service psychiatric disorder was 
aggravated by service, and the records are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Since the 1979 RO decision, the veteran 
has submitted additional written statements reiterating his 
previously made contentions.  His statements are cumulative 
and redundant, not new, evidence.  None of the evidence 
submitted since the 1979 RO decision is both new and 
material.  38 C.F.R. § 3.156; Vargas-Gonzalez, 12 Vet.App. 
321 (1999).

The Board concludes that new and material evidence has not 
been submitted since the September 1979 RO decision which 
denied the veteran's application to reopen a claim for 
service connection for schizophrenia.  Thus, the claim has 
not been reopened, and the September 1979 RO decision remains 
final.
 

ORDER

The application to reopen a claim for service connection for 
schizophrenia is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 5 -


